CAYTON, Chief Judge.
The trial court gave judgment against Mr. Mitchell for a small balance due on garments purchased by his wife. Seeking a reversal, his principal contentions are that credit had been extended not to him but to his wife (from whom he was later separated) ; that he had been providing for her support; that his wfe had no authority to pledge his credit; and that the articles of clothing were not necessaries.
With reference to the last two contentions we rule; (1) That while a wife by her relationship alone has no power to act as agent of her husband, the relationship is of such a nature that circumstances which would not indicate the creation of authority in the case of strangers may indicate such authority in the case of husband and wife.1 (2) The existence of such authority was in this case a question of fact. On that question we refer to the following passages in the wife’s testimony:
“Q. Did Mr. Mitchell know that you had made these purchases?
“A. Mr. Mitchell was aware of the fact that I had made those purchases and' the reasons why I had made them.
“Q. And did he authorize you to make them?'
“A. He said it was all right because he knew that we were going on a trip and I would need those things.”
That testimony, if believed, established that the purchases were necssaries, that the husband authorized and approved them, and that he was liable. It is unnecessary to consider other contentions presented by appellant.
Affirmed.

. Ford v. S. Kann Sons Co., D.C.Mun. App., 76 A.2d 358.